Case 2:18-cv-00053-JRG Document 202 Filed 11/14/19 Page 1 of 4 PageID #: 9343



                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

IMPLICIT, LLC,                                    §
                                                  §
      Plaintiff,                                  §         Civil Action No. 2:18-cv-53-JRG
                                                  §                   LEAD CASE
        v.                                        §
                                                  §           JURY TRIAL DEMANDED
NETSCOUT SYSTEMS, INC.,                           §
                                                  §
      Defendant.                                  §


 IMPLICIT, LLC,                                   §
                                                  §
       Plaintiff,                                 §         Civil Action No. 2:18-cv-54-JRG
                                                  §                MEMBER CASE
         v.                                       §
                                                  §           JURY TRIAL DEMANDED
 SANDVINE CORPORATION,                            §
                                                  §
       Defendant.                                 §

             SANDVINE CORPORATION’S AMENDED TRIAL WITNESS LIST

        Defendant Sandvine Corporation ("Sandvine") submits the following list of witnesses

that Sandvine will or may call live or by deposition at trial in this matter. Sandvine further

reserves all rights to call any witness listed on Implicit, LLC’s (“Implicit”) witness list without

waiving any right to object to Implicit, LLC’s presentation of such witnesses at trial, without

waiving any objections to the admissibility of any such testimony, and without waiving the right

to move for the exclusion of any such testimony. Sandvine reserves all rights to call witnesses

by deposition as identified in its deposition designations or in counter-designations. Sandvine

further reserves all rights to modify, amend, or supplement its witness list prior to or during trial

based on case developments, including but not limited to the right to: (a) not call some of the

witnesses listed below, (b) call live or by deposition as its witnesses at trial any witness identified

on Implicit, LLC’s witness lists, (c) call live any witnesses necessary to authenticate or lay the
Case 2:18-cv-00053-JRG Document 202 Filed 11/14/19 Page 2 of 4 PageID #: 9344



foundation for the introduction of documents to which Implicit, LLC objects (including but not

limited to custodians of records or authors of prior art), (d) add additional witnesses to testify

live or by deposition, (e) call as live witnesses at trial the corporate representatives designated

by Implicit, LLC to be excluded from the Rule, whether or not that person appears on Plaintiff’s

or Defendant’s witness lists, (f) change a witness from a live witness to a witness testifying by

deposition, and vice versa, (g) modify, amend, or supplement this witness list if any further

depositions are taken in this matter, or (h) modify, amend, or supplement this witness list in

response to rulings by the Court (including on any motions).

       The below identifications are made based on a trial date of December 9, 2019. If the trial

date changes, Sandvine reserves the right to modify the below identification.

                                                                         May Call Live or
        #                Witness                      Will Call           by Deposition
                                                                           Testimony
       1    Dr. Kevin Jeffay                             X
       2    Ms. Suzanne Stuckwisch                       X
       3    Mr. David Alexander Haväng                   X
            (Corporate Representative)
       4    Mr. Kenneth Faiczak                          X
       5    Mr. Kevin Matrosovs                                                 X
       6    Dr. David Mosberger                                                 X
       7    Dr. Larry Peterson                                                  X
       8    Dr. Oliver Spatscheck                                               X
       9 Dr. John Hartman                                                       X
       10 Dr. Marc Fiuczynski                                                   X
       11 Mr. Przemek Pardyak                                                   X
       12 Mr. Robert Packer                                                     X
       13 Mr. Daniel Decasper                                                   X
       14 Mr. Garth Novack                                                      X
       15   Mr. Robert Roth                                                     X
       16   Mr. Edward Balassanian                                              X
       17   Mr. Lyndon Cantor                                                   X
       18   Mr. Richard Deggs                                                   X


                                                2
Case 2:18-cv-00053-JRG Document 202 Filed 11/14/19 Page 3 of 4 PageID #: 9345



Dated: November 14, 2019                By: /s/ Mark C. Lang
                                        ERISE IP, P.A.
                                        Eric A. Buresh, pro hac vice
                                        KS Bar No. 19895
                                        Mark C. Lang pro hac vice
                                        KS Bar No. 26185
                                        7015 College Blvd., Suite 700
                                        Overland Park, KS 66211
                                        913-777-5600
                                        eric.buresh@eriseip.com
                                        mark.lang@eriseip.com

                                        Abran J. Kean, pro hac vice
                                        CO Bar No. 44660
                                        5600 Greenwood Plaza Blvd, Suite 200
                                        Greenwood Village, CO 80111
                                        913-777-5600
                                        abran.kean@eriseip.com

                                        Melissa Smith
                                        Texas State Bar No. 24001351
                                        melissa@gillamsmithlaw.com
                                        GILLAM & SMITH, L.L.P.
                                        303 South Washington Avenue
                                        Marshall, Texas 75670

                                        Attorneys for Defendant Sandvine
                                        Corporation




                                    3
Case 2:18-cv-00053-JRG Document 202 Filed 11/14/19 Page 4 of 4 PageID #: 9346



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served on all counsel who
have consented to electronic service, Local Rule CV-5(a)(3), on November 14, 2019.

                                          /s/ Melissa R. Smith
                                          Melissa R. Smith
